Title: To Thomas Jefferson from Thiery fils ainé, 20 April 1789
From: Thiery, fils aîné
To: Jefferson, Thomas


Paris, 20 Apr. 1789. Acting on TJ’s advice, he discussed his plan to set up a soap manufactory at Boston with Mr. Parker, who has been most charming and has written himself for all possible information on the subject. Many people think the establishment would succeed well and would be an advantage to the country. Consequently, Thiery hopes that he may have TJ’s protection and recommendation. He would like a response before the 25th, which should be addressed to him “à Monsieur Dhautier, Demeurant à l’hotel De Versaille, rue de Valois, enCien Vingt.”
